DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed 02/28/2022, with respect to claims 1, 3-5, 7-10, 16 and 18 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 3-5, 7-10, 16 and 18 has been withdrawn. 
Allowable Subject Matter
Claims 1-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps of measuring, by a magnetic sensor, a first value for each of one or more characteristics of a magnetic field at a first position in the magnetic field; obtaining motion data representing movement of the magnetic sensor from the first position to the second position; measuring, by the magnetic sensor, a second value for each of the one or more characteristics of the magnetic field at a second position in the magnetic field; determining, by a computing device in communication with the magnetic sensor, based on the motion data, the first value for each of one or more characteristics, and the second value for each of the one or more characteristics, a distance between the first position and the second position; estimating a distortion component of the magnetic field at approximately the second position in the magnetic field, by the computing device in communication with the magnetic sensor based on each of the distance, the first value for each of the one or more characteristics, and the second value for 
Claims 2-10 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 11, the prior art of record neither shows nor suggests the combination of structural elements comprising a magnetic sensor configured to measure the magnetic field and generate magnetic data representing the magnetic field; and an inertial measurement unit (IMU) configured to generate motion data based on a motion of the IMU, the IMU being coupled to the magnetic sensor; and a computing device comprising at least one processor, the computing device configured to perform operations comprising: receiving, from the magnetic sensor, first magnetic data representing a first position of the magnetic sensor; receiving, from the magnetic sensor, second magnetic data representing a second position of the magnetic sensor, the second position being in a relatively more distorted region of the magnetic field than the first position; determining a distance between the first position and the second position based on motion data received from the IMU representing motion of the magnetic sensor from the first position to the second position; determining, based on the distance, the first magnetic data, and the second magnetic data, a distortion component of the magnetic field; and outputting a model of the magnetic field based on the distortion component.
Claims 12-15 depend from allowed claim 11 and are therefore also allowed.
With respect to claim 16, the prior art of record neither shows nor suggests the combination of operations to be performed comprising retrieving a model of the magnetic field corresponding to the second position; determining a value of the magnetic field corresponding to an undistorted received magnetic field at the second position according to the model; and determining a difference between the value of the magnetic field and a value of the second magnetic data that is measured at the second position, the difference representing the distortion component of the magnetic field; and outputting a model of the magnetic field based on the distortion component.
Claim 18 depends from allowed claim 16 and is therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2017/0361726 discloses methods and apparatus for positioning a vehicle.
US PUB 2017/0233798 discloses NMR Systems and methods for the rapid detection of 
analytes.
US PUB 2013/0169272 discloses a roll detection and six degrees of freedom sensor 
assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858